In re Butler, Joseph; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of St. Mary, 16th Judicial District Court Div. A, No. 97-145,512; to the Court of Appeal, First Circuit, No. 2002 KW 2071.
Writ granted in part; otherwise denied; case remanded. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing to determine whether counsel’s failure to object at trial to hearsay testimony concerning the content of an anonymous tip which led to the arrest of relator for possession of three rocks of cocaine with the intent to distribute constituted ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).